TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00861-CV


                                    In the Matter of M. L. D.


              FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
             NO. 477-J, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant M. L. D. has filed an unopposed motion to dismiss this appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.; see also id. R. 42.1(a)(1).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s Motion

Filed: February 21, 2020